Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on October 6, 2020 and amendment of claims filed February 17, 2021 is acknowledged.  Claim 1 was amended and claims 1-13 are pending in the current application.

Election/Restrictions
Applicants elected with traverse Group 2 (claims 7-11), drawn to a method of labeling a protein of interest and without traverse SEQ ID NO:56 as the F variable, L comprises between 1 and 20 amino acids, y is 1 and X is SEQ ID NO:59 in the response filed October 6, 2020.  
Applicant argues that “In the instant case, the claims of Groups I and II have elements in common. Specifically, the claims are all directed to a recombinant transglutaminase (TG) substrate and the use of the recombinant transglutaminase (TG) substrate for labelling a protein of interest. Any search of the prior art and examination involving Group I claims, therefore, will substantially co-extend with the search and examination of the Group II claims. Thus, the Groups I and II claims may be searched and examined together without serious burden in accordance with MPEP §808.02.”  Applicant’s arguments have been fully considered but not found persuasive.  As stated in the restriction requirement, the inventions are distinct, each from the other because of the following reasons:
Inventions 1 and 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of invention 1 can be used in other activity assays and methods of treatment/diagnosis.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following   Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
The restriction is deemed proper and is made FINAL in this office action.  Claims 1-6 and 12-13 are withdrawn as being drawn to non-elected invention/species.  Claims 7-11 are examined on the merits of this office action.


Claim Objections
*Please note that claim 7 is dependent on claim 1 (a non-elected invention).  Applicant must incorporate the limitations of claim 1 into claim 7 since rejoinder is only for when the elected product is allowable.  Claim 7 is interpreted as having all of the limitations of instant claim 1.

Claim 11 is objected to for the following informality: the limitation “wherein said label is selected from an enzyme” should be replaced with –wherein said label is selected from the group consisting of an enzyme” to recite proper markush language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was 
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
The claims are drawn “An in vitro method for labelling a protein of interest, comprising a) providing the recombinant transglutaminase (TG) substrate according to claim 1 being attached to a protein of interest, b) providing an effective amount of the transglutaminase of Kutzneria albida, according to SEQ ID No. 23, c) providing a suitable label linked comprising an alkyl-amine group, and d) contacting said components according to a) to c), whereby said transglutaminase attaches said label to said substrate.”  Claim 1 claims “A recombinant transglutaminase (TG) substrate according to the following general formula I (F*-L)y-X (I) wherein F* is selected from an amino acid sequence of the FKBP domain of an FKBP polypeptide, wherein the "insert-in-flap" (IF) domain thereof is, at least in part, replaced by an amino acid sequence ("Q-tag") of 5 to 20 amino acids, the Q-tag comprising a sub-sequence of 5 contiguous amino acids having at least 80% sequence identity to the YRYRQ (SEQ ID NO:66) portion of the peptide sequence Xaal-YRYRQ-Xaa2 (SEQ ID NO. 1), wherein Xaa1and Xaa2 are absent or constitute linker amino acids; L is absent or is selected from a linker amino acid sequence; and X is a protein of interest; y is an integer of between 1 and 100, and wherein said TG substrate is a substrate for the TG function of the Kutzneria albida TG according to SEQ ID No. 23.”  F*can be an amino acid sequence of an FKBP polypeptide.  There is some confusion regarding “wherein the "insert-in-flap" (IF) domain thereof is, at least in part, replaced by an amino acid sequence ("Q-tag") of 5 to 20 amino acids, the Q-tag comprising a sub-sequence of 5 contiguous amino acids having at least 80% sequence identity to the YRYRQ (SEQ ID NO:66) portion of the peptide sequence Xaal-YRYRQ-Xaa2 (SEQ ID NO. 1)”.  Claim 1 does not described an “insert in flap” domain and this is not inherent to any FKBP (see paragraph 0056, specification) and thus lacks antecedent basis.  Nevertheless, it one interprets the FKBP having an “insert in flap” domain, the Q-tag can partially replace the insert in flap domain meaning that domain can be completely replaced (missing) or the Q-tag can be replace part of the sequence (an amino acid stretch of the domain).  Thus, the requirements of the claim are that the peptide be an FKBP peptide that comprises a sequence with at least 80% sequence identity to SEQ ID NO:66 (YRYRQ, 1 amino acid different) and that it is a substrate for Kutzneria albida TG .   The possibilities are vast for FKBP peptides.  For examples, Applicant’s specification states “The FKBP domain as used for the recombinant transglutaminase (TG) substrate according to the present invention is preferably selected from a eukaryotic or bacterial FKBP polypeptide selected from FKBP12, AIP, AIPL1, FKBP1A, FKBP1B, FKBP2, FKBP3, FKBP5, FKBP6, FKBP7, FKBP8, FKBP9, FKBP9L, FKBP10, FKBP11, FKBP14, FKBP15, FKBP52, LOC541473, and SLYD, and homologs of the FKBP domains thereof that are identical to at least 80%, preferably to at least 90%, more preferably to at least 95, 98 or 99% to the amino acid sequence thereof, and are suitable for the insertion of a Q-tag” (See paragraph 0070). Preferred is the recombinant transglutaminase (TG) substrate according to any one of claims 1 to 3, wherein said FKBP domain comprises the N-terminal amino acids 1 to 64 and 123 to 149 of the SLYD polypeptide, and wherein amino acids 65 to 122 are replaced by said Q-tag (see paragraph 0076).  The possibilities are vast for FKBP peptides (any FKBP peptide including peptides having as low as 80% sequence identity to the FKBP peptide) and applicants provide no guidance regarding what structure/amino acid sequence is required of the FKBP peptide for having activity as a substrate of specifically Kutzneria albida TG (SEQ ID NO:23).  The Q-tag defined (peptides having at least 80% sequence identity) embedded into a FKBP peptide is not sufficient structure to show that any FKBP peptide having this tag would be a substrate for kutzneria albida/ TG. 
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in 

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A  “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The sequence RYRQR was grafted into the SlyD sequence of SEQ ID NO:29 (see pages 17-18) yielding instant SEQ ID NO:52.  A similar Q-tag construct was tested comprising slyD Q-Tag gp21 fusion (see figure 3B, insertion between 65-122 of SlyD).  A further labeling assay was done with a recombinant fusion between the chaperone SlyD and gp21 and SlpA (see page 19).  Figures 5-6 shows labeling efficacies with these constructs.  Thus, all the examples reduced to practice where using the slyD FKBP domain with insertion of the Q-tag (RYRQ) which is not representative of the scope of the claims which encompasses any sequence of any FKBP domain and homologues thereof.  
    	However, the specification does not disclose reduction to practice of any “homologs” of the FKBP domains listed (for example those listed in instant SEQ ID NO:2).  Applicants disclose use of SlyD FKBP domain and YRYRQ.  There is no disclosed correlation between function and structure of the peptides and what sequences are required to retain the activity of being a substrate of Kutzneria albida and attaching labels. Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement.   
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only reduces to practice SlyD FKBP domain with one Q-tag is narrow.  One of ordinary skill in the art would not consider the examples provided in the instant specification to be representative of 
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
As stated above, the complete structure of SlyD FKBP domain with the Q-tag YRYRQ is disclosed.

	ii. Partial structure: 
	The sequence RYRQ was grafted into the SlyD sequence of SEQ ID NO:29 (see pages 17-18) yielding instant SEQ ID NO:52.  A similar Q-tag construct was tested comprising slyD Q-Tag gp21 fusion (see figure 3B, insertion between 65-122 of SlyD).  A further labeling assay was done with a recombinant fusion between the chaperone SlyD and gp21 and SlpA (see page 19).  Figures 5-6 shows labeling efficacies with these constructs.  Thus, all the examples reduced to practice where using the slyD FKBP domain with insertion of the Q-tag (RYRQ) which is not representative of the scope of the claims which encompasses any sequence of any FKBP domain and homologues thereof and any Q-tag having at least 80% sequence identity to SEQ ID NO:1.  
 
iii. Physical and/or chemical properties: 

The Examples provided is not sufficient to show that any FKBP peptide comprising a peptide having at least 80% sequence identity to SEQ ID NO:1 would be capable of being a substrate of Kutzneria albida and being labeled with the TG kutzneria albida.


	iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the amino acids in the FKBP domain regarding TG substrate activity is not sufficiently described.  As a result, it is impossible to predict, based on the specification, how changing any position of the domain will affect the ability of the peptide to be an effective substrate of specifically Kutzneria albida TG and labeling reactions.
The Examples provided is not sufficient to show that any FKBP peptide comprising a peptide having at least 80% sequence identity to SEQ ID NO:1 would be capable of being a substrate of Kutzneria albida and being labeled with the TG kutzneria albida.  The Examiner would like to point out that FKBP polypeptides and domains thereof can have varying activities and structures would can contribute to the unpredictability of using any FKBP domain  for the purpose of being a substrate for Kutzneria albida.  With regards to the “Q-tag”, Lin ( J. AM. CHEM. SOC. 2006, 128, 4542-4543) teaches that “three Q-tag substrates of gpTGase and appended them to the N-terminus of cyan fluorescent protein (CFP). The Q1 (PNPQLPF) Q2 (PKPQQFM) and Q3 (GQQQLG) fusions to CFP were each labeled efficiently (70-80% labeling extent, data not shown) and specifically (alanine mutations within the Q-tags suppressed labeling by 3-17-fold) by purified gpTGase (guinea pig liver transglutaminase, which is one of the most studied TG). with fluorescein cadaverine in vitro (Figure S1).  Lin further teaches “It is 

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art are listed as the methods for making the peptides of the instant claims.  Where the specification fails to provide description is in the structure of the protein to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also be would be capable of being a substrate of Kutzneria albida and being labeled with the TG kutzneria albida.
The Applicant’s specification is lacking guidance as to which peptide sequences of the FKBP peptide are needed in order to retain the desired activity.  Thus, it is not possible for one of ordinary skill in the art to distinguish based on sequence alone which peptides of a FKBP protein (including peptides having at least 80% sequence identity to SEQ ID NO:1) would be capable of being a substrate of Kutzneria albida and being labeled with the TG kutzneria albida. Thus, given the breadth of the claims, the lack of structure/function correlation, the lack of guidance in the specification regarding a structure/function correlation, it is not possible for one of ordinary skill in the art to determine what .

Conclusion
In conclusion, only SlyD FKBP peptides comprising the Q-tags reduced to practice (i.e. YRYRQ, RYRQ) defined in the specification, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 claims “An in vitro method for labelling a protein of interest, comprising a) providing the recombinant transglutaminase (TG) substrate according to claim 1 being attached to a protein of interest, b) providing an effective amount of the transglutaminase of Kutzneria albida, according to SEQ ID No. 23, c) providing a suitable label linked comprising an alkyl-amine group, and d) contacting said components according to a) to c), whereby said transglutaminase attaches said label to said substrate”.  Claim 1 claims “A recombinant transglutaminase (TG) substrate according to the following general formula I (F*-L)y-X (I) wherein F* is selected from an amino acid sequence of the FKBP domain of an FKBP polypeptide, wherein the "insert-in-flap" (IF) domain thereof is, at least in part, replaced by an amino acid sequence ("Q-tag") of 5 to 20 amino acids, the Q-tag comprising a sub-sequence of 5 contiguous amino acids having at least 80% sequence identity to the YRYRQ (SEQ ID NO:66) portion of the peptide sequence Xaal-YRYRQ-Xaa2 (SEQ ID NO. 1), wherein Xaa1and Xaa2 are absent or constitute linker amino acids; L is absent or is selected from a linker amino acid sequence; and X is a protein of interest; y is an integer of between 1 and 100, and wherein said TG substrate is a substrate for the TG function of the Kutzneria albida TG according to SEQ ID No. 23.”  There is some confusion regarding “wherein the "insert-in-flap" (IF) domain thereof is, at least in part, replaced by an amino acid sequence ("Q-tag") of 5 to 20 amino acids, the Q-tag comprising a sub-sequence of 5 contiguous amino acids having at least 80% sequence identity to the YRYRQ (SEQ ID NO:66) portion of the peptide sequence Xaal-YRYRQ-Xaa2 (SEQ ID NO. 1)”.  Claim 1 does not described an “insert in flap” domain and this is not inherent to any FKBP (see paragraph 0056, specification) and thus lacks antecedent basis.  Thus, one cannot determine the metes and bounds of the recombinant transglutaminase substrate of instant claim 7 given it is unclear what “insert in flap” domain Applicants are referring to and what “parts” can be replaced with the “Q-tag”.  Applicant should clarify this point of confusion.  Claims 8-11 are also rejected due to their dependence on claim 7 and not further clarifying this point of confusion.
Additionally, Claim 7 claims “providing the recombinant transglutaminase (TG) substrate according to claim 1 being attached to a protein of interest”.  There is some confusion given that the TG substrate according to claim 1 is defined in a way that requires that the substrate have a protein of interest (see “X”) in formula I.  Thus, it is unclear if claim 7 is referring to the protein of interest that is already required of the substrate or if the substrate requires an additional protein of interest.  It is suggested that applicants remove “being attached to a protein of interest” from claim 7.
Claim 7 also claims “…”c) providing a suitable label linked comprising an alkyl-amine group”, this limitation does not make sense, in particular the term “linked”.  It is unclear what the label is linked to.  It is believed, based on the specification, that Applicants mean “providing a suitable label comprising an alkyl-amino group” (see paragraph 0079, PGPUB).   However, Applicant should clarify this point of confusion.
Claims 8-11 are also rejected due to their dependence on claim 7 and not further clarifying these points of confusion.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Albert US20160178627 A1 (effective filing date 12/19/2014 (62/094495) and 11/25/2015 (62/260162), cited in Applicant’s IDS) in view of Wenfang (WO2000043492 A2).
Albert discloses a kutzneria albida substrate comprising the sequence YRYRQ which is identical to instant SEQ ID NO:1 (see Table 3).  Albert further discloses a chimeric protein  comprising the FKBP S. mobaraensis MTG constitute a semi-orthogonal labeling system with unparalleled ease of use, yield, and efficiency Accordingly, KalbTG may be useful for the industrial-scale synthesis of complex protein conjugates of interest in therapeutic or diagnostic applications” (see paragraph 0107, last 5 lines).
Albert is silent to attaching a peptide of interest to the TG substrate and then labeling. 
 However, Wenfang teaches of modifying a protein to comprise a transglutaminase substrate for adding a detectable label via using a TG enzyme (see claims 1).  Wenfang teaches “These methods modify proteins which have been labeled at a particular site by the reaction of a transglutaminase with a glutamine peptide sequence which has been engineered into the protein. The site-specific modification methods of the invention are useful for producing reagents useful in high throughput screening methods and in producing protein delivery vehicles for specifically targeting cellular and non-cellular targets. Also described are improved biotinylation reagents” (see abstract).  Wenfang teaches wherein the label can be incorporated at the N or C-terminus of the protein (See Page 19, paragraph 0004 for example).
It would have been obvious before the effective filing date of the claimed invention to attach a protein of interest including an antibody to the TG substrate of Albert for labeling of the protein of interest.  One of ordinary skill in the art would have been motivated to do so given that incorporation of a TG substrate to a protein of interest is an easy, effective way of labeling a protein of interest for therapeutic/diagnostic purposes.  There is a reasonable expectation of success given that Albert specifically teaches use of the KalbTG substrates for labeling via a KalbTG reaction.
Regarding claim 8, Albert teaches wherein the KalbTG is recombinantly produced (see paragraph 0059).
Regarding claim 9,   Albert further teaches wherein the label is biotin (see claim 4).
Regarding claim 11, Wenfang teaches wherein the protein of interest is an antibody.
Regarding claim 10, Albert teaches that “Factors that can be varied for labeling experiments include the ratio of substrate to transglutaminase enzyme, the ratio of one substrate to another substrate, the labelling time, pH, or the like. Notably, a substrate refers to any peptide, protein, or other structure including one or more amine-donor or acyl-donor substrates sequences” (see paragraph 0075).  The ratio of the substrate-protein of interest and label is considered a result effective variable.  Therefore, it would be obvious to one of ordinary skill in the art to optimize the ratio of the label and the substrate comprising the protein of interest to achieve optimal labeling. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654